                   IN THE UNITED STATES DISTRICT COURT
          EASTERN DISTRICT OF TENNESSEE, SITTING AT GREENEVILLE

 UNITED STATES,                                        )
                                                       )
 v.                                                    )              Case No. 2:20-CR-65
                                                       )
 EMORY Q. JACKSON.                                     )

                   MOTION FOR EXTENSION OF MOTION DEADLINE

        Comes now Defendant, EMORY Q. JACKSON (hereinafter referred to as “Defendant”), by

 and through counsel, and states as follows:

        1. Defendant’s motion deadline is today, September 15, 2020 (Order on Discovery and

 Scheduling, Doc. 18, p. 1).

        2. This is a new case, with Defendant having been arraigned less than 2 weeks ago. While

 the discovery in this case is not overly voluminous, additional discovery was provided by the

 government yesterday, including several videos of Defendant’s arrest and post-arrest interview. The

 undersigned counsel has not had sufficient time to review the additional discovery or discuss same

 with Defendant. As a result, additional time is needed, particularly given the difficulty of attorney

 -client communications during the ongoing pandemic.

        3. Defendant hereby requests a 1-week extension of the motion deadline to September 22,

 2020. The requested extension is in keeping with the ends of justice and equity.

        4. Defendant’s undersigned counsel has discussed this matter with the government’s counsel

 of record, Assistant United States Attorney, Kateri Dahl, who has agreed to the relief requested

 herein by Defendant.

        WHEREFORE, Defendant prays that the deadline for filing motions be extended to

 September 22, 2020, and for such other and further relief to which he may prove himself entitled.




Case 2:20-cr-00065-JRG-CRW Document 19 Filed 09/15/20 Page 1 of 2 PageID #: 35
                                                                 Respectfully submitted,

                                                                 s/J. Russell Pryor
                                                                 ______________________________
                                                                 J. RUSSELL PRYOR,
                                                                 Attorney for Defendant
                                                                 206 S. Irish St.
                                                                 Greeneville, TN 37743
                                                                 (423) 639-0255




                                     CERTIFICATE OF SERVICE

 I hereby certify that on September 15, 2020, a copy of the foregoing was filed electronically. Notice
 of this filing will be sent by operation of the Court's electronic filing system to all parties indicated
 on the electronic filing receipt. All other interested parties will be served by regular U.S. Mail.
 Parties may access this filing through the Court's electronic filing system.

                                                                 s/J. Russell Pryor
                                                                 ______________________________
                                                                 J. RUSSELL PRYOR,
                                                                 Attorney for Defendant




Case 2:20-cr-00065-JRG-CRW Document 19 Filed 09/15/20 Page 2 of 2 PageID #: 36
